[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 6204
The plaintiff, National Eastern Corporation, filed the instant motion for summary judgment against the defendant, Insurance Company of North America ("INA"), on April 18, 1994. The plaintiff claims that INA, as surety on a payment bond issued for a bridge construction project, is liable to it for services and materials provided to the general contractor in connection with the project.
The plaintiff argues that summary judgment should enter "because the pleadings, affidavits and other proof submitted show that there is no genuine issue of material fact", citing Town Bank  Trust Co. v. Benson, 176 Conn. 304, 306
(1978). However, the plaintiff has failed to meet its burden of showing the nonexistence of any material facts. ConnecticutBank  Trust Co. v. Carriage Lane Associates, 219 Conn. 772,781 (1991).
The plaintiff claims it is entitled to summary judgment because the defendant failed to object to or otherwise respond to the plaintiff's Request for Admissions within thirty days as required by Practice Book § 237. Therefore, the plaintiff argues these requests are deemed admitted, and that the defendant has thus conceded that it is liable under the payment bond.
The defendant claims that it did comply with Practice Book § 237 by responding to the plaintiff's requests twenty-eight days after these requests were made. The defendant has submitted the affidavit of its attorney, James Mercier, attesting to this. Because this court "must view the evidence in the light most favorable to the nonmoving party", Connell v.Colwell, 214 Conn. 242, 246-47, for purposes of this motion for summary judgment, the court does not conclude that the plaintiff's request were admitted by the defendant. Accordingly, the motion for summary judgment is denied.
DOUGLAS S. LAVINE JUDGE, SUPERIOR COURT CT Page 6205